DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 20 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,477,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The rejection of claims 1 and 13 under 3 U.S.C. § 112(b) is withdrawn.

Information Disclosure Statement
Applicant is reminded that material information required for disclosure is limited to that “not cumulative to information already of record or being made of record in the application” (37 C.F.R. § 1.56(b)), and that “If information is not material, there is not duty to disclose the information to the Office” (M.P.E.P. § 2001.05).  See M.P.E.P § 2001.06(b) (materiality standard for duty of disclosure concerning copending applications).

Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendment to claims 1 and 13 and the filing of the terminal disclaimer overcome all adverse sections of the 10 April 2020 Non-Final Rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2015/0103900 A1
U.S. Patent Application Publication No. 2014/0286408 A1
U.S. Patent Application Publication No. 2013/0129240 A1
U.S. Patent Application Publication No. 2009/0175333 A1
U.S. Patent Application Publication No. 2008/0095235 A1








Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487